department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc internal_revenue_service national_office field_service_advice memorandum for harry m asch district_counsel cc wr sca ln attn louis jack from deborah butler assistant chief_counsel field service cc dom subject passive_loss_rules this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t bank company year year year issues whether the year closing_agreement and year filing procedure address whether the sale of securities pledged as collateral to support a letter_of_credit to participate in company generates passive_income whether under sec_469 and the applicable regulations the sale of securities pledged as collateral to support a letter_of_credit to participate in company generates passive_income conclusion sec_1 the year closing_agreement and year filing procedure exclude income from collateral supporting a letter_of_credit from the definition of company income and the year closing_agreement provides that where the closing_agreement does not provide a rule_of taxation t shall be taxable under the general provisions of the internal_revenue_code accordingly whether the sale generates passive_income is determined under sec_469 and the applicable regulations the sale of the pledged securities generates nonpassive portfolio_income under sec_469 and temp sec_1_469-2t facts during year sec_2 and t was an underwriter for company the amount of risk that t was permitted to underwrite was determined by the amount of property that he maintained on deposit this deposit requirement could be satisfied by providing the sums directly to company or by providing company with a letter_of_credit t supplied company with a letter_of_credit from bank t pledged securities to bank as collateral for the letter_of_credit in addition t granted bank various powers with regard to the pledged securities we do not know the exact nature of those powers but t has taken the position that he surrendered all dominion and control_over the pledged securities during year sec_2 and the syndicates in which t participated apparently experienced substantial losses and company drew upon t’s letter_of_credit bank then sold the pledged securities which resulted in a substantial gain for t on his returns t treated the gain from the sale of the pledged securities as passive_income from his underwriting activities in year the service and the underwriters at company entered into a closing_agreement which sets out the manner in which the company's income or loss of underwriters shall be treated for u s federal_income_tax and federal excise_tax purposes in year the parties also entered into a filing procedure under and in pursuant to the closing_agreement the year filing procedure is effective for year and subsequent years see article vi the year filing procedure specifically excludes income on collateral supporting a letter_of_credit from the definition of company's income see article iii b where the year closing_agreement does not provide a rule_of taxation the underwriters shall be taxable under the general provisions of the internal_revenue_code see article iii t argues that the securities sold were investments made within the ordinary course of a trade_or_business of furnishing insurance within the meaning of temp sec_1_469-2t the service asserts that the gain from the sale of the pledged securities is properly characterized as nonpassive portfolio_income under sec_469 and temp sec_1_469-2t this case is calendered for trial law and analysis issue the income at issue in this case was generated from the sale of securities pledged as collateral to support a letter_of_credit to participate in company the year closing_agreement sets out the manner in which the company's income or loss of underwriters shall be treated for u s federal_income_tax and federal excise_tax purposes the year filing procedure established under and in pursuant to the year closing_agreement between the service and the underwriters at company specifically excludes income on collateral supporting a letter_of_credit from the definition of company's income see article iii b the year filing procedure is effective for taxable years of all underwriters beginning after date see article vi hence the year filing procedure applies to t and the years in issue where the year closing_agreement does not provide a rule_of taxation the underwriters shall be taxable under the general provisions of the internal_revenue_code see article iii accordingly by operation of law and pursuant to the year closing_agreement the character of this income is to be determined under the internal_revenue_code and regulations issue the principal issue in this case is whether the income from the sale of the securities pledged as collateral to support a letter_of_credit to participate in company generated passive_income because they were investments made within the ordinary course of a trade_or_business of furnishing insurance within the meaning of temp sec_1_469-2t or whether the subject income is portfolio_income which is specifically excluded from passive_income under sec_469 we conclude that the sale of the pledged securities generated nonpassive portfolio_income sec_469 a disallows the passive_activity_loss and the passive_activity_credit for the taxable_year of individuals estates trusts and certain types of corporations a passive_activity includes a trade_or_business activity in which the taxpayer does not materially participate sec_469 in general a taxpayer’s passive_activity_loss for a taxable_year equals the amount by which the taxpayer’s aggregate losses from all passive activities passive_activity deductions exceed the taxpayer’s aggregate income from all passive activities passive_activity_gross_income for the taxable_year sec_469 temp sec_1_469-2t the passive_loss_rules were enacted as part of the tax_reform_act_of_1986 in response to the congressional belief that action was needed to curb the expansion of tax sheltering s rep no 99th cong 2d sess 1986_3_cb_713 passive_activity_gross_income does not include portfolio_income as defined in sec_469 and temp sec_1_469-2t the legislative_history of sec_469 indicates that portfolio_income should not be included in passive_activity_gross_income because p ortfolio investments ordinarily give rise to positive_income and are not likely to generate losses which could be applied to shelter other income s rep no 99th cong 2d sess 1986_3_cb_713 portfolio_income generally includes all gross_income other than income derived in the ordinary course of a trade_or_business that is attributable to interest dividends annuities or royalties and income derived from the sale of assets producing such income or assets held for investment sec_469 and temp sec_1_469-2t therefore the gain at issue in this case is presumptively nonpassive portfolio_income unless the regulatory exception for gross_income derived in the ordinary course of a trade_or_business applies temp sec_1_469-2t defines the phrase gross_income derived in the ordinary course of a trade_or_business solely for purposes of sec_469 temp sec_1_469-2t specifically provides that the income from investments made in the ordinary course of a trade_or_business of furnishing insurance or annuity_contracts or reinsuring risks underwritten by insurance_companies is gross_income derived in the ordinary course of a trade_or_business this regulatory exception was provided in recognition of the fact that insurance_companies invest to offset underwriting losses and the exception refers to this investment aspect inherent in the insurance_business an examination of what is defined as gross_income derived in the ordinary course of a trade_or_business under temp sec_1_469-2t reveals that the exceptions carved out of portfolio_income are items directly attributable to the nature of each business listed the legislative_history explains the phrase gross_income derived in the ordinary course of a trade_or_business the rule treating portfolio_income as not from a passive_activity does not apply to the extent that income of a type generally regarded as portfolio_income is derived in the ordinary course of a trade_or_business for example the business income of a bank typically is largely interest similarly a securities broker dealer may earn a substantial portion of the income from the business in the form of dividends and gains on sales of dividend-bearing instruments interest_income may also arise in the ordinary course of a trade_or_business with respect to installment_sales and interest charges on accounts_receivable in these cases the rationale for treating portfolio-type income as not from the passive_activity does not apply since deriving such income is what the business activity actually in whole or in part involves accordingly interest dividend or royalty income which is derived in the ordinary course of a trade_or_business is not treated for purposes of the passive loss provision as portfolio_income if a taxpayer directly or through a passthrough_entity owns an interest in an activity deriving such income such income is treated as part of the activity which as a whole may or may not be treated as passive depending on whether the taxpayer materially participates in the activity s rep no 99th cong 2d sess 1986_3_cb_713 - the pledged securities in this case were not an integral part of the economic activity of underwriting t did not purchase these pledged securities in the ordinary course of his insurance activity rather t pledged pre-owned securities to bank presumably t would have been entitled to substitute alternative collateral to support the letter_of_credit and presumably the insurance activity would not be entitled to all gains on the securities the regulation requires that the investment be made in the ordinary course of a trade_or_business of furnishing insurance a requirement which would exclude investments such as t’s which are initially made apart from the trade_or_business of furnishing insurance therefore by its terms the regulatory exception that t relies upon does not apply further if the income from the pledged securities is to be treated as passive_income under temp sec_1_469-2t taxpayers would have an unfettered ability to transform portfolio_income into passive_income simply by transferring appreciated investment_assets to underwriting activities for instance in this case a considerable amount of gain may be attributable to appreciation prior to t’s pledge of the securities characterizing the income as passive would permit abuse and would be in direct violation of the deliberate wording of the regulation in addition as a general proposition the sale of investment or personal_property may be motivated by trade_or_business losses but that motivation is not sufficient to transform the sale into a trade_or_business transaction this situation is analogous to a taxpayer who sells his personal_residence in order to meet a business_expense the business_expense may be deductible but the loss on the sale of the personal_residence is nondeductible see meersman v commissioner t c memo meersman v commissioner t c memo likewise in this case t’s underwriting losses may have forced the sale of the securities but that economic connection will not prevent the gain on the securities from being properly treated as portfolio_income case development hazards and other considerations we believe that the technical position asserted herein concerning the application of sec_469 is supported by the code regulations and legislative_history we have not been apprised of all of the circumstances surrounding the sale of the pledged securities and do not know the exact nature of the powers given to bank there are a few critical facts which need to be developed to support the legal position taken in this memorandum facts during the trial which is scheduled for we recommend that you elicit these we strongly recommend that you send in the brief as early as possible so that we may assist you in further developing the service’s position in this case please call if you have any further questions deborah butler assistant chief_counsel field service lorraine e gardner assistant to the branch chief passthroughs and special industries branch by
